Citation Nr: 0923251	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the Veteran's claim of 
entitlement to service connection for a low back disability.  
A July 2007 Board decision was vacated and remanded by an 
October 2008 United States Court of Appeals for Veterans 
Claims (Court) decision, as to the issue of entitlement to 
service connection for a low back disability.  As such, this 
issue returns to appellate status, and the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

[The AMC is directed to review the July 2007 Board 
remand/decision, to the extent that a claim of entitlement to 
service connection for sterility was remanded therein, and is 
still in appellate status.]


REMAND

In July 2007, the Board issued a decision denying the Veteran 
service connection for a low back disability.  The Veteran's 
claim was denied at that time because it was found that there 
was no evidence of a diagnosis of any chronic disability 
involving the Veteran's lower back.  It was noted that, while 
the Veteran's treatment records did show occasional 
complaints of back pain, the Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Further, the veteran himself testified that he 
had never been diagnosed with any back disability.  As the 
Board found no evidence of a current low back disability, 
service connection was denied.

However, the Court, implementing a Joint Motion for Remand 
(JMR), dated September 2008, vacated and remanded this 
denial.  The JMR found that the Board's reasons and bases 
were inadequate regarding whether the Veteran required a VA 
examination.  Specifically, that JMR indicated that the Board 
erred by not discussing whether the evidence of the Veteran's 
pain qualified as "persistent or recurrent symptoms" of a 
current disability, and whether such evidence was competent 
in the context of whether a medical examination was required.

As such, the Board will remand this issue in order that the 
Veteran be provided with a VA examination for his claimed low 
back disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of any 
health care providers who have recently 
treated him for any back condition.  
After obtaining any necessary releases, 
please associate all identified records 
with the Veteran's claims folder.

2.	After the above development has been 
completed, and any relevant evidence 
associated with the Veteran's claims 
file, please schedule the Veteran for a 
VA examination in order to determine 
whether the Veteran currently has any 
low back disability, and if so, the 
etiology thereof.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner should offer an opinion, 
as to any low back disability 
diagnosed, as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) that 
such disability is related to service.

3.	Thereafter, the AMC should re- 
adjudicate the Veteran's claim of 
entitlement to service connection for a 
low back condition.  If any benefits 
sought are not granted, the Veteran 
should be furnished a supplemental 
statement of the case and an 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

